Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No:

 MOURANT OZANNES (JERSEY) LLP,

        Plaintiff,

 v.

 DARRIN STOCK, and,
 TANYA DICK STOCK.

                Defendants.


        VERIFIED PETITION SEEKING REGISTRATION, RECOGNITION AND
               ENFORCEMENT OF FOREIGN COURT JUDGMENTS


        Plaintiff MOURANT OZANNES (JERSEY) LLP (“Mourant”), by and through its

 undersigned counsel, sets forth its Verified Petition Seeking Registration, Recognition and

 Enforcement of Foreign Court Judgments against Darrin Stock (“D. Stock”) and Tanya Dick

 Stock (“T. Stock”) (jointly referred to as “Defendants”), as follows:

                                             PARTIES

        1.      Mourant is a foreign entity with its principal place of business located at P.O. Box

 87, 22 Grenville Street, St. Helier, JE4 8PX.

        2.     D. Stock is an individual who resides and lives at 1888 S. Jackson, Unit 804,

 Denver, Colorado 80210.

        3.     T. Stock is an individual who resides and lives at 1888 S. Jackson, Unit 804,

 Denver, Colorado 80210.
Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 2 of 10




                                       JURISDICTION AND VENUE

           4.      This Court has jurisdiction over the action pursuant to 28 U.S.C. §1332, as the

 amount in controversy for this case exceeds the sum of seventy-five thousand dollars ($75,000)

 and is between a citizen of a foreign state and citizens of Colorado.

           5.      Since the recognition of foreign nation judgments is governed by state law, this

 Federal Court sitting in diversity should apply the law of the state in which it sits. See, Erie R.R.

 Co. v. Tompkins, 304 U.S. 64 (1938); see also Aetna Life Ins. Co.v. Tremblay, 223 U.S. 185

 (1912).

           6.      Venue is proper pursuant to 28 U.S.C. § 1391(a) and (b), as the Defendants reside

 in Colorado.

                                    FACTUAL ALLEGATIONS

           7.      Defendants hired Mourant pursuant to letters of engagement to perform certain

 legal services. Mourant performed the requested legal services and invoiced Defendants for

 those services.

           8.      Defendants failed to pay for those services causing Mourant to file two causes of

 action in the Royal Court of Jersey, Samedi Division (hereinafter “Jersey Court”), case number

 2020/205 as to D. Stock and case number 2020/206 as to T. Stock. The action was initiated in

 the Jersey Court in accordance with the terms of the engagement letters which contain the

 following statement: "We will carry out these instructions in accordance with our General Terms

 of Business which can be found on our website (www.mourant.com/terms)." Those general terms

 of business, in turn, include the following express provision as to the governing law: "The

 Engagement Terms between each Client and the Firm when providing Services under the laws of


                                                   2
Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 3 of 10




 Jersey shall be governed by the laws of Jersey and that Client irrevocably submits to the

 jurisdiction of the courts of Jersey."

        9.      A first summons was issued to D. Stock requiring him to appear in the Royal

 Court, Royal Court House, Royal Square, St Helier, Jersey on December 18, 2020 at 2:30 p.m. to

 defend the action with particulars including in the Summons. Exhibit 1. The Summons advised

 that failure to appear may result in a judgment awarded against D. Stock. Id.

        10.     A first summons was issued to T. Stock requiring her to appear in the Royal

 Court, Royal Court House, Royal Square, St Helier, Jersey on December 18, 2020 at 2:30 p.m. to

 defend the action with particulars including in the Summons. Exhibit 2. The Summons advised

 that failure to appear may result in a judgment awarded against T. Stock. Id.

        11.     Defendants responded by way of a letter to the Jersey Court requesting a stay of

 proceedings until February 2021. On December 18, 2020, the Jersey Court notified Mourant that

 it was required to seek leave to serve out of the jurisdiction before the court would be willing to

 give default judgment.

        12.     Mourant then applied for leave to serve out of the jurisdiction, which requests

 were granted on March 4, 2021 with respect to the proceedings against T. Stock and March 10,

 2021 with respect to the proceedings against D. Stock, and authorized Mourant to issue

 Summonses through personal service and by way of substituted service. Exhibit Nos. 3 and 4,

 Third Affidavit of Nicola Le Boutillier as to T. Stock and D. Stock respectively. Defendants

 were served in accordance with the Jersey Court’s Orders, with a revised date to appear on April

 23, 2021 and again advised that failure to appear may result in a judgment awarded against them.




                                                 3
Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 4 of 10




 Despite the Summonses and proper notice, T. Stock and D. Stock failed to appear or respond in

 any way.

        13.     Mourant petitioned the Court for their outstanding fees and costs, along with the

 cost of collection and interest, and the Court entered Orders in Mourant's favor and against each

 of the Defendants. See, April 23, 2021 Orders, attached hereto as Exhibit Nos. 5 and 6.

        14.     As stated in the Order against Defendant T. Stock (Ex. 6), she was found to have

 engaged the legal services of Mourant pursuant to an engagement letter dated December 19,

 2018 but failed to pay for those services in full. The Court found in favor of Mourant and

 against T. Stock for the principal amount due of four hundred thousand, two hundred and sixty-

 five pounds and seventy-six pence (which as of the date of this filing and based on today’s

 conversion rate is equivalent to $556,525.52 USD), interest at the rate of 2% above the UK base

 rate, calculated on a daily basis (per Jersey Court Practice Direction 05/06), plus the cost of and

 incidental to issuance of the Order (£14,039.25). Id.

        15.     As stated in the Order against Defendant D. Stock (Ex. 5), he was found to have

 engaged the legal services of Mourant pursuant to an engagement letter dated May 24, 2018 but

 failed to pay for those services. The Court found in favor of Mourant and against D. Stock for

 the principal amount due of ninety-eight thousand, one hundred and twelve pounds and seventy-

 three pence (which as of the date of this filing and based on today’s conversion rate is equivalent

 to $113,414.61 USD), interest at the rate of 2% above the UK base rate, calculated on a daily

 basis (per Jersey Court Practice Direction 05/06), plus the cost of and incidental to issuance of

 the Order (£14,039.25). Id.




                                                 4
Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 5 of 10




        16.     Mourant brings this suit against Defendants to collect on these two Jersey Court

 Judgments. Mourant seeks enforcement of the foreign court judgments in Colorado because this

 is, upon information and belief, where the Defendants reside and hold assets.

        17.   Under common law, a foreign country judgment may be enforced by an American

 court as a matter of comity. Hilton v. Guyot, 159 U.S. 113 (1895). In the landmark decision of

 Hilton, the United States Supreme Court defined international comity as “'the recognition which

 one nation allows within its territory to the legislative, executive or judicial actions of another

 nation, having due regard both to international duty and convenience, and to the rights of its own

 citizens, or of other persons who are under the protection of its laws.” The Hilton court also held

 that the judgment of a foreign country constituted prima facie evidence of the matters that had

 already been adjudicated in the foreign court. Id. at 123. Thus, comity is the deference that a

 court in one country pays to a foreign government’s acts, even though those acts are not

 otherwise binding on a domestic court. Laker Airways v. Sabena Belgian World Airlines, 731

 F.2d 909, 937 (D.C. Cir. 1984).

        18.     In Hilton the Supreme Court stated that federal courts will recognize a foreign

 judgment if there has been opportunity for a full and fair trial abroad before a court of competent

 jurisdiction, conducting the trial upon regular proceedings, after due citation or voluntary

 appearance of the defendant, and under a system of jurisprudence likely to secure an impartial

 administration of justice between citizens of its own country and those of other countries, and

 there is nothing to show either prejudice in the court, or in the system of laws under which it is

 sitting, or fraud in procuring the judgment. Hilton v. Guyot, supra at 202.

        19.     Comity may not be accorded to a decision of a foreign court of competent


                                                  5
Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 6 of 10




 jurisdiction, however, when the granting of comity would cause the laws and public policies of

 the forum and the rights of its residents to be violated. Cunard Steamship Co. Ltd. v. Salen

 Reefer Services A.B., 773 F.2d 452, 457 (2d Cir. 1985); In re Colorado Corp., 531 F.2d 463 (10th

 Cir. 1976); 405 U.S. 1017 (1972). For example, some courts have held that such foreign based

 ruling and rights should be enforced unless in so doing the domestic court would be

 “’approv[ing] of a transaction which is inherently vicious, wicked or immoral, and shocking to

 the prevailing moral sense.” Cornfeld v. Investors Overseas Services, Ltd., 471 F.Supp. 1255,

 1259 (S.D.N.Y.), affirmed 614 F.2d 1286 (2d Cir. 1979) [citing, Intercontinental Hotels Corp. v.

 Golden, 203 N.E. 2d 210,212 (1964)]. None of these exceptions to comity apply here.

        20.    Mourant provided legal services pursuant to a written contract.        Defendants

 accepted those services and received regular invoices for those services. Despite repeated

 demand, Defendants refused to pay for the services they benefitted from leaving Mourant no

 choice but to file suit. Defendants were served, advised of the basis for the cause of action and

 amount sought and advised of the date and time to contest the allegations. Defendants ignored

 the Summonses and elected not to defend the claims. Judgment was duly entered.

        21.    By applying the doctrine of comity in the case of Phillips USA, Inc. v. Allflex

 USA, Inc., et al., the United States Court of Appeals for the Tenth Circuit considered whether

 Kansas would recognize an Australian judgment. See, Phillips USA, Inc. v. Allflex USA, Inc., et

 al.; 77 F.3d 354 (Kan. 1996). Kansas, unlike Colorado, has not passed the Uniform Foreign

 Money Judgments Recognition Act, but it does apply traditional principals of comity. Id. The

 Court of Appeals for the Tenth Circuit held that Kansas courts would recognize a valid

 Australian judgment, noting that nothing in Kansas statute or case law suggests that it would not


                                                6
Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 7 of 10




 follow the principles set out in Hilton. Id.

        22.     In an unreported decision, the Tenth Circuit also addressed the question of

 whether a Canadian judgment would be entitled to extraterritorial effect in Utah. Smith v. The

 Toronto-Dominion Bank; 166 F.3d 1222, 1999 U.S. App. LEXIS 1184 (10th Cir. (Utah 1999)).

 In this case, the Tenth Circuit held, affirming the judgment of the district court that, given the

 long history of other courts recognizing Canadian judgments under principles of comity, it is

 reasonable to believe the Utah courts would likewise recognize a Canadian judgment if that

 judgment satisfied the requirements outlined in Hilton and otherwise comported with Canadian

 law. Id.

        23.     Additionally, in 1977, Colorado passed the Uniform Foreign Money-Judgment

 Recognition Act (the “act”), which is codified at C.R.S.A. §§ 13-62-101 to 13-62-109.

 Colorado’s Uniform Foreign Money-Judgment Recognition Act provides a process for

 recognizing and enforcing foreign country judgments in this state. If a judgment is valid in the

 foreign country rendering the judgment, and the judgment meets the requirements of the Act, the

 case will not be tried again upon an assertion that the judgment was erroneous in law or in fact.

 Ingenohl v. Olsen & Co., 273 U.S. 541 (1927); Hilton 159 U.S. at 203, n.2.

        24.     The Court should apply Colorado state law in addition to principles of comity. For

 it is state, not federal law, that governs the effect to be given to foreign judgments. Phillips USA,

 Inc. v. Allflex USA, Inc., supra at 359. Also, under Erie R.R. Co. v. Tompkins; 304 U.S. 64, 58

 (1938), the recognition of foreign nation judgments is governed by state law, thus, a federal court

 sitting in diversity would apply the law of the state in which it sits. See also, Restatement

 (Second) of Conflicts of Laws § 98 cmt. c (rev. 1988); see also, Success Motivation Inst. Of


                                                  7
Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 8 of 10




 Japan, Ltd. v. Success Motivation Inst., Inc., 966 F.2d 1007, 1010 (5th Cir. 1992).

        25.     Pursuant to the Colorado Uniform Foreign-Money Claims Act, if an action is

 brought to enforce a judgment of another jurisdiction expressed in foreign money and the

 judgment is recognized in this state as enforceable, the enforcing judgment must be entered as

 provided in Section 13-62.1-107, whether or not the foreign judgment confers an option to pay

 in an equivalent amount of United States dollars. C.R.S. § 13-62.1-110. Section 13-62.1-

 107(1) provides that a judgment or award on a foreign-money claim must be stated in an amount

 of the money of the claim. C.R.S. § 13-62.1-107(2) states that a judgment or award on a

 foreign-money claim is payable in that foreign money or, at the option of the debtor, in the

 amount of United States dollars which will purchase that foreign money on the conversion

 date at a bank-offered spot rate.

        26.   Here, the amount in controversy is the total of Mourant’s foreign court

 judgments, plus interests, costs, and interest on the costs. (Ex. Nos. 5 and 6)

                                         CONCLUSION

        Mourant respectfully petitions this Court for registration, recognition and enforcement of

 the foreign court judgments referenced above. Colorado may enforce Mourant’s two Jersey court

 judgments under the common law theory of comity, based upon United States Supreme Court

 and Tenth Circuit case law, as well as Colorado’s Uniform Foreign Money-Judgment

 Recognition Act. Accordingly, Mourant respectfully requests that Judgment be entered in favor

 of Mourant and against Defendant Darrin Stock for the principal amount due of ninety-eight

 thousand, one hundred and twelve pounds and seventy-three pence (which as of the date of this

 filing and based on today’s conversion rate is equivalent to $113,414.61 USD), plus applicable


                                                 8
Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 9 of 10




 interest and costs pursuant to the Royal Court of Jersey Order, and Judgment be entered in favor

 of Mourant and against Defendant Tanya Dick Stock the principal amount due of four hundred

 thousand, two hundred and sixty-five pounds and seventy-six pence (which as of the date of this

 filing and based on today’s conversion rate is equivalent to $556,525.52 USD, plus applicable

 interest and costs pursuant to the Royal Court of Jersey Order and the rules of this jurisdiction.

 Respectfully submitted this 1st day of September, 2021.

                                       KELLY LAW PARTNERS, LLC

                                       /s/ William J. Kelly III
                                       William J. Kelly III
                                       Shannon M. Bell
                                       501 S. Cherry Street, Suite 1100
                                       Denver, Colorado 80246
                                       Phone: (720) 236-1800
                                       Fax: (720) 236-1799
                                       wkelly@kellylawpartners.com
                                       sbell@kellylawpartners.com

                                       Attorneys for Plaintiff




                                                  9
Case 1:21-cv-02360-RM-STV Document 1 Filed 09/01/21 USDC Colorado Page 10 of 10
